DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's amendments to claim 31, filed 10/25/2021, have been entered. Claim 64 has been canceled. Claims 31-32, 35-46 and 53-57 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Election/Restrictions
Applicants’ election on 7/16/15 of the species “injured tendon” and “tendon” is still in effect over the claims. Claims 33 and 46 are examined to the extent they read on this species.
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 31-32, 35-36, 38-46, 53, 55-59 and 62-63 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Smith et al (U.S. PGPUB 2006/0130852) as evidenced by Gassner et al (U.S. PGPUB 2003/0036502) and Kihm et al (U.S. PGPUB 2005\0058631), and in view of Chang (2006, Stem Cells, 24: 2466-2477), Hasson et al (U.S. PGPUB 2006/0205071), Frauenschuh et al (2007, Biotechnol. Prog., 23:187−193) and Bhatia et al (U.S. PGPUB 2005/0282272; reference A).

Smith does not teach culturing on a 3D matrix (claims 31 and 58) in a bioreactor (claim 35) under perfusion (claim 36) with controlled glucose (claims 42-43). Smith does not teach the material of the matrix (claims 37 and 60). Smith is silent as to the expression pattern of the cells in claim 31, 40, 41, and 45. Regarding claims 32 and 39, while Smith does teach the cells are proliferating, Smith does not teach what percentage of the cells are proliferating. Smith does not exemplify using allogenic cells (claim 55). Smith does not teach the cells are injected systemically (claim 31).
Kihm is cited solely as evidence that maternal MSCs are found in placenta and can differentiate into tenocytes (see paragraphs [0035] and [[0584]).
Regarding claim 31, Chang teaches that like MSCs isolated from other tissues, placenta derived multipotent cells (PDMCs) have immunosuppressive properties, and are isolated from a source without ethical concern and are abundantly available, making them a good source for therapeutic applications (see abstract). Regarding claim 31, Chang teaches that their isolated PDMCs are particularly useful because of their enhanced anti-inflammatory properties (see 
Hasson is drawn to methods of expanding various types of stem cells from various tissues for therapeutic applications (see abstract). Regarding claims 31, 37, 58 and 60, Hasson teaches the method involves 3D culturing of the stem cells on a scaffold made from materials including polystyrenes, polyesters, and polypropylenes (see paragraphs [0098] – [0106]). Regarding claims 35-36, Hasson teaches preferred embodiments utilize a direct perfusion bioreactor (see paragraph [0051]). Regarding claims 42-43, Hasson teaches perfusion bioreactors are also advantageous as they allow for continuous monitoring of the growth medium for levels of substances including glucose (see paragraph [0486]). Regarding claims 42-43, Hasson teaches patterns of growth and differentiation of stem cells are controlled both by cellular microenvironmental factors and therefore when cultivating cells in vitro, it is essential to carefully consider the importance of chemical variables such as glucose and other nutrients (see paragraph [0003]). Regarding claims 42-43, Hasson teaches in preferred embodiments media should maintain optimal levels of metabolites such as glucose (see paragraph [0088]).
Regarding claim 31, Frauenschuh teaches that following 3D culture expansion of stem/progenitor cells, that the cells can be collected from the 3D system into a liquid suspension (see pages 187-188 and 192).
Regarding claim 31, Bhatia teaches that it is beneficial to combine a local grafting of cells with a systemic injection of stem cells to reduce inflammation and increase the local grafting of cells (see abstract and paragraph [0083]).
A person of ordinary skill in the art would have had a reasonable expectation of success in using allogenic cells in Smith’s method because Smith teaches it is preferred that the cells used in the method are allogeneic. The skilled artisan would have been motivated to use allogenic cells in Smith’s method because Smith teaches it is preferred that the cells used in the method are allogeneic.

It would have been obvious to combine Smith with Hasson and Frauenschuh to use 3D culture to expand the stem cells Smith’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in using 3D culture to expand the cells in Smith’s method because Hasson specifically teaches that stem cells used for cell therapies can be expanded in 3D culture and Frauenschuh establishes that the cells can then be removed from the scaffold collected into a suspension. The skilled artisan would have been motivated to use 3D culture to expand the stem cells in Smith’s method because Hasson teaches this is a preferred method for expanding stem cells.
It would have been obvious to combine Smith and Hasson to maintain a constant glucose level in Smith’s method. A person of ordinary skill in the art would have had a reasonable expectation of maintaining a constant glucose level in Smith’s method because Hasson specifically teaches this parameter can be monitored and controlled. The skilled artisan would have been motivated to maintain a constant glucose level in Smith’s method because Hasson teaches this parameter is important to control when expanding stem cells.
It would have been obvious to combine Smith and Bhatia to also inject the stem cells systemically in Smith’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in injecting stem cells systemically because Bhatia teaches that stem cells can beneficially be injected systemically. The skilled artisan would have been 
Smith in view of Chang and Hasson are silent as to the expression pattern of the cells and the properties compared to other cells (claims 40-41, 45, 56 and 58). The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' cells differs, and if so to what extent, from the cells discussed in Smith in view of Chang and Hasson.  The prior art are from the same source and useful for the same purpose. The cited art taken as a whole demonstrates a reasonable probability that the cells of Smith in view of Chang and Hasson are either identical or sufficiently similar to the claimed cells that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.	
The references do not disclose anything about the number of proliferating cells in his culture. Absence of evidence, however, is not evidence of absence. If a prior-art cell reasonably appears to be identical to, or substantially identical to, the claimed cell, an alternative-grounds rejection is proper. Again, Smith expressly teaches that the MSCs in culture were proliferating, and Chang teaches that the placenta derived cells have the same expression pattern as the claimed placenta derived cells, so the skilled artisan would reasonably have concluded that at least 10% of the cells in population are actively proliferating. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.	

Claims 54 and 61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al (U.S. PGPUB 2006/0130852) as evidenced by Gassner et al (U.S. PGPUB 2003/0036502) and Kihm et al (U.S. PGPUB 2005\0058631), and in view of Chang (2006, Stem Cells, 24: 2466-2477), Hasson et al (U.S. PGPUB 2006/0205071), Frauenschuh et al (2007, Biotechnol. Prog., 23:187−193) and Bhatia et al (U.S. PGPUB 2005/0282272), as applied to claim 31-32, 35-36, 38-46, 53, 55-59 and 62-63 above, and further in view of Wu et al (2007, Stem Cells 25: 2648–2659).
The teachings of Smith as evidenced by Gassner and Kihm are discussed and relied upon above. Additionally, regarding claims 54 and 61, Smith teaches that angiogenesis is a necessary part of the healing process (see paragraph [0069]).
Smith does not treat administering an amount of cells sufficient to increase angiogenesis (claim 54).
Regarding claims 54 and 61, Wu teaches that CD34 negative MSCs support wound healing through both differentiation and enhancing angiogenesis (see abstract).
It would have been obvious to combine Smith and Wu to administer a sufficient amount of Smith’s MSCs to increase angiogenesis. A person of ordinary skill in the art would have had a reasonable expectation of success in administering an amount of Smith’s MSCs sufficient to increase angiogenesis because Wu teaches MSCs can promote wound healing by increasing angiogenesis. The skilled artisan would have been motivated to administer an amount of Smith’s MSCs sufficient to increase angiogenesis because Smith and Wu highlight that angiogenesis in important for wound healing.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. 
Applicant alleges that none of the references teach the new limitation wherein the cells are injected systemically. However, the newly cited Bhatia reference teaches that it is beneficial to combine a local grafting of cells with a systemic injection of stem cells to reduce inflammation 
Applicant alleges that the claimed method is drawn to treating the inflammation associated with a damaged tendon, and not only to repairing an injured tendon. However, as stated above, Gassner is cited solely as evidence that inflammation can occur with tendon damage, and the primary reference Smith teaches that the method can be used to effectively treat injured tendon. Furthermore, it is also noted that the Chang reference specifically teaches that the cells used in the treatment have immunosuppressive properties and the newly cited Bhatia reference specifically teaches that systemic injection of stem cells reduces inflammation associated with local tissue damage. Therefore this argument is not persuasive.   
Applicant highlights that their motivation for culturing the cells in the claimed manner is for enhancing the immunosuppressive action of the cells. Applicant highlights that none of the reference provide the same motivation as applicant for using a 3D culture expansion technique, and therefore that none of the references teach the results of the properties of the cells following 3D culture observed by the applicant. The M.P.E.P explains in 2144 that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  Indeed, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. Therefore it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. In the instant case, as discussed above, the motivation to combine Smith with Hasson to use 3D culture expansion is because Hasson specifically teaches that 3D culture expansion is useful for cells to be used in therapies, and that this is a preferred method for expanding stem cells. 


.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to: 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-32, 35-36, 38-46, 53, 55-59 and 62-63 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over any of: 
claims 48, 52-54, 56, 57, 61-63, 65, and 66 of copending application 14/835,124 (method of promoting muscle regeneration with placental stromal cells); or
rejected on the ground of nonstatutory double patenting as being unpatentable (3) claims 1-20 of U.S. Patent 9,950,014 (method of treating pre-eclampsia with placental stromal cells); 

The conflicting applications and patent claim various methods of administering undifferentiated placenta-derived adherent stromal cells to subjects and compositions and devices comprising these cells. For example, regarding instant claims 31 and 44, the ‘014 Patent claims a method of treating a wound in a subject comprising administering a therapeutic amount of adherent stromal cells, which may be derived from placenta, to the subject. (Claim 1.) Instant claim 55 corresponds to claim 20 of the ‘014 Patent. Although the ‘014 Patent does not contain claims corresponding directly to instant claims 37 or 42-44, these claims are product-by-process claims that do not clearly impose any particular structure on the cells. All of the conflicting applications have similar claims and disclosures in that they claim and/or disclose that CD34- placental stromal cells are embodiments of the invention.
The conflicting applications and patent do not claim treating a medical condition requiring connective tissue repair (for example, an injured tendon) with the undifferentiated placenta-derived adherent stromal cells with all the same properties. 
Smith teaches a method of treating a damaged tendon comprising injecting a suspension of adherent MSCs into the damaged tendon (see Example 1). Gassner is cited solely as evidence that inflammation can occur with tendon damage (see paragraph [0014]). Smith teaches that the MSCs where proliferating when they were collected for the injection (see Example 1). Smith teaches that there are many suitable sources for MSCs, and that specific populations of MSCs can be obtained based on the desired cell marker expression pattern (see paragraph [0017]).
Kihm is cited solely as evidence that maternal MSCs are found in placenta and can differentiate into tenocytes (see paragraphs [0035] and [[0584]).
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”). The skilled artisan would have reasonably expected success in culturing the conflicting applications’ placental MSCs without differentiation using Smith’s method because Smith specifically teaches this feature. 
Therefore, the invention as a whole would have been prima facie obvious as of the application's filing date.

Claims 54 and 61 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over any of: 
claims 48, 52-54, 56, 57, 61-63, 65, and 66 of copending application 14/835,124 (method of promoting muscle regeneration with placental stromal cells); or
rejected on the ground of nonstatutory double patenting as being unpatentable (3) claims 1-20 of U.S. Patent 9,950,014 (method of treating pre-eclampsia with placental stromal cells); 
when any of these is individually taken in view of Smith et al (U.S. PGPUB 2006/0130852) as evidenced by Gassner et al (U.S. PGPUB 2003/0036502) and Kihm et al Stem Cells 25: 2648–2659).
The teachings of the references, applications, and patent are discussed and relied upon above. Additionally, regarding claims 54 and 61, Smith teaches that angiogenesis is a necessary part of the healing process (see paragraph [0069]).
The references do not treat administering an amount of cells sufficient to increase angiogenesis (claims 54 and 61).
Regarding claims 54 and 61, Wu teaches that CD34 negative MSCs support wound healing through both differentiation and enhancing angiogenesis (see abstract).
It would have been obvious to combine the method of the applications/patent and Wu to administer a sufficient amount of cells to increase angiogenesis. A person of ordinary skill in the art would have had a reasonable expectation of success in administering an amount of cells sufficient to increase angiogenesis because Wu teaches MSCs can promote wound healing by increasing angiogenesis. The skilled artisan would have been motivated to administer an amount of cells sufficient to increase angiogenesis because Smith and Wu highlight that angiogenesis in important for wound healing.
 Therefore, the invention as a whole would have been prima facie obvious as of the application's filing date.
Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. Applicant relies on their arguments above which were not found persuasive. 
Conclusion
No claims are allowed. No claims are free of the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.